Title: To John Adams from Tristram Dalton, 25 May 1782
From: Dalton, Tristram
To: Adams, John



Newburyport May 25th. 1782
Sir

I beg leave to intrude upon a few of your important moments, in behalfe of William Armstrong, late commander of a letter of marque Brig, belonging to me, and called, the little Porga; which vessel was captur’d the 3d Nov. last by a Cutter Privateer, belonging to the Island of Guernsey—whither Capt Armstrong and his company were carried, after being stripped almost naked, according to the custom of the privateer’s men from that Island. From thence They were sent to Portsmouth, and put on board a guard ship, called the Diligent, from that vessell most of them were order’d to Mill Prison, at Plymouth—but, by letters of March 7. 1782, from the chief Mate, who dates them in France, it appears Capt Armstrong, on his arrival in Portsmouth, was seperated from his own people, and put between decks of the Guard ship, with the British Seamen, and confined in Irons, on both legs, and not suffered to speak to one of his own men—no reason being given for this singular treatment. The Mate writes me he left Mill Prison 28th Feby—that he had not seen Capt Armstrong there, tho’ he heard he was sent to Plymouth to be examined—for what he does not say—neither can I conjecture. A Letter from his 3d Mate, dated in Mill Prison, Jany 10th, gives a full confirmation of the ill usage given his former commander—and that he was left on board the guard ship confined by both legs.
Humanity, and Justice to a fellow Subject, demand my attention. I know not to whom, so properly, to apply, for investigating the cause of this singular treatment, and for releif to the unhappy Object of it, as to yourself—trusting, you’ll excuse my freedom in troubling you with the enquiry, both on public, and private, motives.
On this affair, I beg leave, to detain you a moment longer—to acquaint that Capt Armstrong, was born in or near New Castle, Britain; came to this country before hostilities commenced with the British—being then a boy. Soon after that nation began capturing our property on the Seas, he was taken in a letter of Marque Ship bound to Philada—sent to New York—where he was put on Board the Somerset Ship of War—and was in her, when she was wrecked on Cape Cod. This event releasing him, he came to town, and put himself under his former master, a Capt Roberts, who, meeting with misfortunes, gave this lad his liberty. By his merit he got employ—and, before he was 20 years of age, commanded a letter of marque Brig, of mine, and captured a large Ship—afterwd was successful, in a privateer, untill this misfortune happen’d him. The Prisoners, whom he took, spoke, in the highest terms of praise, of the usage received from him. I know not a single circumstance of his conduct, that can have, justly, led to the uncommonly severe treatment inflicted on him. Being a young fellow of merit, and connected in my business, I feel anxious for his safety and welfare. When I look on it as an insult upon a Subject of the US of America a singular resentment arises in my breast. These motives induce me to ask the favor of your giving such directions as may appear best, both for his releif, and for preventing like usage to any other Subject of these States.

I shall forward Letters to Messr John de Neufville & Son, at Amsterdam, as will entitle you, if occasion for his use calls, to draw for such sums as may be necessary.
Enclosed is a Letter for Capt Armstrong, which I wish might be handed him, if it can be done with propriety. It is open for your inspection.
Permit me, Sir, before I conclude, to add one request more, which, I hope, will not appear improper, as it is made with a view of serving our country. Wishing to give the little aid in my power, at this critical period, I purpose, to attend the General Court this year, as one of the representatives of this Town, being appointed by a general Suffrage. The connections and views of these States being large and extensive, it is necessary that such information and knowledge be had by those entrusted with different departments, as may enable them to act with propriety—and for the good of the whole. From the fountain alone will such advices come pure and authentic—in proportion as they run thro’ different channels they become tainted, contracted, and at best uncertain. Ambitious to do the greatest possible service, in that station I am placed in, I shall earnestly seek every useful intelligence. With this view, may I presume to ask the particular favor of your having any advises, respecting public Affairs, communicated to me, which may appear to be necessary or proper, to guide my political conduct. In the high department, which must call for all your time, I cannot flatter myself with receiving your opinions and advice on any movements, made—or likely to be—tho’ beleive me, Sir, I should esteem them, not only as a very singular honor, but, in the first degree, useful and beneficial. Most of us are, literally, in the dark, as to political informations—which is the occasion of many errors in the general conduct. Advantages are taken by our internal enemies, who, thro’ the course of the war, have been better informed, than the friends of the Country have.
The present proposals of the Parliament of G B, do not affect the people of this State, as that body might flatter themselves, they would. Independence is the full cry—and fixed determination. At present there seems not the least disposition to accept even a declaration of that from G B., with peace, unless the French are included in the Peace. The total Change of the British Ministry do not flatter our hopes; on the contrary, I think, it will cause greater caution, and more animated exertions—if so, the wishes of the friends to these States will be finally gratified.

I beg leave to acknowledge myself to be, with the greatest respect, and, if you please to permit, with the same sincerity of friendship which possessed my breast in our younger days, Your most obedient and very humble Servant

Tristram Dalton

